             Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 1 of 6




1
                                                                         DEC 0 3 2020
2
                                                                  al,SON H. SONNtag
3


4


5


6
                     SUPERIOR COURT OF THE STATE OF WASHINGTON

7                                        FOR KITSAP COUNTY


 8   STEVEN W. DAVISON, individually, and on
                                                     NO. 20-2-01277-18
     behalf of the ESTATE OF MARGARET
 9   DAVISON; and MICHAEL DAVISON,
                                                     AMENDED COMPLAINT FOR
     individually
                                                     DAMAGES FOR WRONGFUL DEATH
10
                           Plaintiffs,
11
            v.

12
     LSREF GOLDEN OPS 26 (WA), LLC, a
13   foreign Limited Liability Company, d/b/a
     "ORCHARD POINTE SENIOR ALZHEIMER
14   COMMUNITY" and SLH RAINIER
     MANAGER, LLC, a foreign Limited Liability
15   Company, d/b/a "ORCHARD POINTE
     SENIOR ALZHEIMER COMMUNITY",
16
                    Defendants.
17


18


19           COMES NOW the Plaintiffs, by and through their attorneys of record, Amanda M.


20   Searle and Matthew Wurdeman of Connelly Law Offices, PLLC and by way of claim alleges


21   upon personal knowledge as to themselves and their own actions, and upon information and


22   belief upon all other matters, as follows:


23



      COMPLAINT - 1 of 6
                                                             Connelly Law Offices, pllc
                                                                        2301 North 30"1 Street
                                                                         Tacoma, WA 98403
                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
            Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 2 of 6




1


2                                        I.   PARTIES


3          1.      MARGARET DAVISON was an adult female who formerly resided at


     ORCHARD POINTE SENIOR ALZHEIMER COMMUNITY in Kitsap County.                            She died on
4


5    December 19, 2019, from multiple ground level falls. The Kitsap County Coroner ruled her


6    death an accident.


7          2.      STEVEN W. DAVISON was appointed the Personal Representative of his


8    mother's Estate on June 19, 2020.   STEVEN W. DAVISON is MARGARET DAVISON's


9    adult son and brings claims for the personal losses suffered by STEVEN W. DAVISON and


10   on behalf of all beneficiaries of the Estate of MARGARET DAVISON.


11          3.     MICHAEL DAVISON is MARGARET DAVISON's adult son.


12          4.     ROBERT DAVISON is MARGARET DAVISON's adult son.


            5.      ICIMBERLY    S CHAFER-DAVIS ON is MARGARET DAVISON'S                               adult
13


14   daughter.


15          6.      ISAIAH FREEMAN-DAVISON is MARGARET DAVISON'S adult son.


16          7.      Defendant LSREF GOLDEN OPS 26 (WA), LLC is a foreign limited liability


17   corporation who owns, operates, and does business as "ORCHARD POINTE SENIOR


18   ALZHEIMER COMMUNITY," an assisted living facility located at 300 S. Kitsap Blvd., Port


19    Orchard, WA 98366.


20           8.     Defendant SLH RAINER MANAGER, LLC is a foreign limited liability


21    corporation who owns, operates, and does business as "ORCHARD POINTE SENIOR


22    ALZHEIMER COMMUNITY," an assisted living facility located at 300 S. Kitsap Blvd, Port


23    Orchard, WA 98366.



     COMPLAINT - 2 of 6
                                                            Connelly Law Offices, pllc
                                                                        2301 North 30th Street
                                                                         Tacoma, WA 98403
                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
                 Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 3 of 6




    1


    2                                 II.     VENUE & JURISDICTION


    3          9.      This Court has original subject matter jurisdiction pursuant to the Constitution

    4    of the State of Washington, Art. 4, § 6.


    5           10.    Venue is proper in Kitsap County pursuant to RCW 4. 1 2.020 because the events


    6    giving rise to this claim occurred in Kitsap County.


    7                                 III.     STATEMENT OF FACTS


                11.    MARGARET             DAVISON     resided   at   ORCHARD           POINTE             SENIOR
    8


    9    ALZHEIMER COMMUNITY (hereinafter "ORCHARD POINTE") from approximately


•   10   February 24, 2017 to approximately November 10, 2019.


    11          12.     MARGARET DAVISON had been previously diagnosed with Alzheimer's


    12   disease and was completely dependent on the staff, agents, and ostensible agents of Defendant


    13   to provide for her health, safety, and well-being.

    14           13.    During her time at ORCHARD POINTE, MARGARET DAVISON was


    15   neglected and abused. The staff, agents, and ostensible agents of Defendants fell well below

    16    the standard of care in their treatment and monitoring of Plaintiff. Due to their neglect and


    17    abuse, MARGARET DAVISON sustained at least eight falls, many for which she was


    18    hospitalized at Harrison Medical Center. As a result of these falls, MARGARET DAVISON


    19    sustained multiple fractures, to include a pelvic fracture, a closed fracture of the left humerus,


    20    a hip fracture, a right shoulder fracture, a closed head injury, and an acute nondisplaced fracture

    21    of the right orbital floor, among others.   After her hospitalization at Harrison Medical Center


    22    related to a fall on November 1 0, 20 1 9, her doctor indicated "she clearly cannot go back to the

    23    same facility."



          COMPLAINT - 3 of 6
                                                                       Connelly Law Offices, fllc
                                                                                   2301 North 30lh Street
                                                                                    Tacoma, WA 98403
                                                                           (253) 593-5100 Phone - (253) 593-0380 Fax
                Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 4 of 6




    1          14.      On November 13, 2019 MARGARET DAVISON was admitted to Martha and


    2    Mary Health Services in Poulsbo, WA. She passed away on December 19, 2019. The cause

    3    of death was identified as the final fall at ORCHARD POINTE on November 10, 2019. The


    4    Kitsap County Coroner stated that the cause of death was "ACCIDENTAL."

    5          15.      As a result of the negligence and abuse and neglect of Defendants, MARGARET


    6    DAVISON suffered multiple bone fractures and was hospitalized numerous times. Despite


    7    this, ORCHARD POINTE continued to provide inadequate care.


    8


    9                        IV.   FIRST CAUSE OF ACTION - NEGLIGENCE


•   10          16.     Defendants, through their agents and ostensible agents, owed a duty of care to


    11   MARGARET DAVISON.


    12          17.     Defendants breached that duty when, among other things, their agents and/or


    13   ostensible agents failed to adhere to the standard of care—both as set forth herein and in other


    14   respects as well.


    15          18.     Defendants breached that duty when, among other things, their agents and/or


    16   ostensible agents, failed to take proper steps to prevent fall risks.


    17          19.      Defendants breached that duty when, among other things, their agents and/or


    18    ostensible agents, failed to properly educate and train themselves, and failed to create,


    19    implement, enforce, and/or follow proper policies and procedures to prevent fall risks.


    20           20.     As a direct and proximate result of these and other breaches, as described above

    21    and in other respects as well, MARGARET DAVISON suffered extensive and horrifying


    22    physical pain and suffering, as well as accompanying psychological injuries.


    23           21 .    As a direct and proximate result of these and other breaches, as described above


         COMPLAINT -4 of 6
                                                                       Connelly Law Offices, pllc
                                                                                    2301 North 30«'Street
                                                                                     Tacoma, WA 98403
                                                                            (253) 593-5100 Phone - (253) 593-0380 Fax
                 Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 5 of 6




    1    and in other respects as well, MARGARET DAVISON suffered enormous personal losses,

    2    including death.


    3          22.      As a direct and proximate result of these and other breaches, as described above


    4    and in other respects as well, MARGARET DAVISON has incurred general and special

    5    damages in an amount to be determined by the jury at time of trial.


    6                  V.        SECOND CAUSE OF ACTION - VIOLATION OF RCW 73.34


    7           23.         At all relevant times, MARGARET DAVISON was a vulnerable adult within


    8    the meaning of RCW 74.34 and as defined in RCW 74.34.020(15).


    9           24.     At all relevant times, ORCHARD POINTE was a "facility" as that term is


•   10   defined in RCW 74.34.020(5).


    11          25.         Defendants' conduct as described herein constitutes abuse and neglect within


    12   the meaning of RCW 74.34.200(1), thereby giving rise to a separate cause of action.

    13          26.         Plaintiff is entitled to attorney fees and costs under the VAS statute.


    14          VI.         THIRD CAUSE OF ACTION- WRONGFUL DEATH


    15          27.         Due to Defendants' negligence, MARGARET DAVISON suffered a painful


    16   death. Plaintiffs seeks damages for their own loss of consortium and all available damages on


    17   behalf of the Estate of MARGARET DAVISON for personal losses suffered, including but not

    18    limited to health care and funeral expenses, pain and suffering, anxiety, emotional distress,

    19    fear, and all other damages available under law.


    20                                      V.      PRAYER FOR RELIEF


    21           WHEREFORE, Plaintiffs request a judgment against Defendants:


    22           (a)        Awarding general and special damages in amounts to be proven at trial;

    23           (b)        Awarding reasonable attorneys' fees and costs;



         COMPLAINT -5 of 6
                                                                          Connelly Law Offices, pllc
                                                                                       2301 North 30«>Street
                                                                                        Tacoma, WA 98403
                                                                               (253) 593-5100 Phone - (253) 593-0380 Fax
               Case 3:20-cv-06191-RJB Document 1-3 Filed 12/08/20 Page 6 of 6




    1         (c)    Awarding any and all applicable interest on the judgment; and

    2         (d)    Awarding such other and further relief as the Court deems just and proper.


    3         DATED this 30th day of November, 2020.

    4


    5                                      CONNELLY LAW OFFICES, PLLC


    6


    7


    8
                                           By.
                                                 Amanda M. Searle, WSBA # 42632
     9                                           Matthew J. Wurdeman, WSBA #49940
                                                 Attorneys for Plaintiffs
•   10


    11


    12


    13


    14


    15


    16


    17


    18


    19


    20


    21


    22


    23



         COMPLAINT -6 of 6
                                                                 Connelly Law Offices, pllc
                                                                              2301 North 30,h Street
                                                                               Tacoma, WA 98403
                                                                      (253) 593-5100 Phone - (253) 593-0380 Fax
